                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

United States of America,

                      Plaintiff,

v.                                                           Case No. 13-20123-01-JWL


Willie Lee Pittman,

                      Defendant.

                                   MEMORANDUM & ORDER

      In February 2014, defendant Willie Lee Pittman entered a plea of guilty to conspiracy to

distribute and possess with intent to distribute more than 500 grams of cocaine. The court

accepted the parties’ Rule 11(c)(1)(C) plea agreement and, in May 2014, sentenced Mr. Pittman

to 240 months of imprisonment followed by eight years of supervised release. This matter is now

before the court on Mr. Pittman’s motion for sentence reduction pursuant to 18 U.S.C. §

3582(c)(2) (doc. 50). In his motion, which is based on Hughes v. United States, 138 S. Ct. 1765

(2018), Mr. Pittman contends that he is now eligible for a sentence reduction under Amendment

782, because the Supreme Court has found that a sentence imposed pursuant to a Rule 11(c)(1)(C)

plea agreement is a guideline sentence for the purpose of 18 U.S.C. § 3582(c)(2). As will be

explained, the motion is dismissed.

      Federal courts, in general, lack jurisdiction to reduce a term of imprisonment once it has

been imposed. Freeman v. United States, 131 S. Ct. 2685, 2690 (2011). “A district court does

not have inherent authority to modify a previously imposed sentence; it may do so only pursuant

to statutory authorization.” United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997). Under
limited circumstances, modification of a sentence is possible under 18 U.S.C. § 3582(c). That

provision states that “a defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing Commission” may be

eligible for a reduction, “if such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

       Mr. Pittman is not entitled to a sentence reduction pursuant to Amendment 782 because

this amendment “does not have the effect of lowering the defendant’s applicable guideline range”

as required in U.S.S.G. § 1B1.10(a)(2). According to U.S.S.G § 1B1.10(b)(1), the district court

“shall determine the amended guideline range that would have been applicable to the defendant if

the amendment(s) to the guidelines . . . had been in effect at the time the defendant was sentenced.”

See United States v. Boyd, 721 F.3d 1259, 1262 (10th Cir. 2013). Mr. Pittman’s Presentence

Investigation Report (PSR) calculated a base offense level of 26 under § 2D1.1 because the

offense involved distribution of 1.72 kilos of cocaine. But the PSR then recommended an

enhancement to Mr. Pittman’s sentence based on the career offender guideline, U.S.S.G. § 4B1.1.

Under that guideline, Mr. Pittman was assigned an offense level of 37, with a total offense level

of 34 after a 3-point reduction for acceptance of responsibility. The PSR, then, calculated a

guideline range of 262 months to 327 months based on the career offender guideline. Amendment

782 had no effect on the career offender guideline and therefore did not lower the resulting

guideline range. United States v. Wallace, ___ Fed. Appx. ___, 2018 WL 3385385, at *3 (10th

Cir. July 11, 2018) (Hughes did not render defendant eligible for sentence reduction where initial

sentence was based on career offender guideline; Amendment 782 had no effect on that guideline



                                                 2
and did not lower the resulting guideline range). For that reason, Amendment 782 does not

provide any relief to Mr. Pittman and no reduction is authorized by the statute.



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Pittman’s motion for

sentence reduction (doc. 50) is dismissed.



       IT IS SO ORDERED.



       Dated this 26th day of November, 2018, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                                3
